Title: Randolph Jefferson to Thomas Jefferson, 26 May 1813
From: Jefferson, Randolph
To: Jefferson, Thomas


          
            Dear Brother
may 26the 1813.—
            I received
your friendly
letter by the boy
they cetch no shad a tall
at this time so that
I have sent
James up to
warren to try and procure some carp for you and
have wrote to mr
Brown a bout them if it is in his power to
git any to fernish your boy with what you derected him to bring in the barril
alive I have understood
they cetch a number there every night in the mill race
I will endeavour to fix
Lilburne as
soon as possible and send him a greable to your request and hope he will
endeavour to improve him self by applying
him self closely to his
book
I will do my
best to have the rode put in better order
g
a gainst you come a long as fare as the shop on
the rode
we are extreemly oblige
to you in respect to the spining ginney as letting your boy come by and
leaveing it with us as it was more then we could of asked of you at any rate or
expected
I am extreemly oblige to you for your
advice as to managing my farm but am afraid it will be two great an
undertakeing for me your method I highly approve of
I hope
mr Brown will fernish you with the carp if they
cetch any
you
will be so good as to tell
my sister marks
that we shall be extreemly happy to see her hear and that I will retern with
her if she will come over
my wife Joins
with me in love to you
and family.—
            I am with the warmest Esteem and
regard your cincearly—Rh;
Jefferson
          
          
            PS
dont be in
dred of the old rode I will have that put
 In good order a
gainst you come a long  for
you.—
          
        